Name: Commission Regulation (EEC) No 566/87 of 26 February 1987 authorizing Portugal to suspend partially the import duties on oil-cake
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 87 Official Journal of the European Communities No L 57/ 17 COMMISSION REGULATION (EEC) No 566/87 of 26 February 1987 authorizing Portugal to suspend partially the import duties on oil-cake HAS ADOPTED THIS REGULATION : Article 1 The Portuguese Republic is authorized to suspend parti ­ ally the customs duty on oil-cake imported from third countries or from the other Member States and to apply the following duty until 31 December 1987 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 243 (4) thereof, Whereas Article 243 (4) (a) of the Act of Accession makes provision for the Portuguese Republic, should it so request, to reduce customs duties on oil-seeds and oleagi ­ nous fruits and on products derived from these ; Whereas Commission Regulation (EEC) No 2492/86 (') authorized Portugal to suspend partially the customs duty on imported oil-cake until 31 December 1986 ; whereas the objective of this measure was to improve the availabi ­ lity of oil-seed cakes to the Portuguese animal feeding ­ stuffs industry ; whereas the factors that gave rise to the need for the measure at the time of its adoption still apply ; whereas on 29 January 1987 the Portuguese Repu ­ blic, under the said Article 243, requested the partial suspension of the customs duties on oil-cake ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, CCT heading No Description Customsduty 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : ex B. Other : oil-cake 3 % Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 217, 5. 8 . 1986, p. 7.